department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date conex-121081-17 uil code the honorable scott perry member u s house of representative sec_22 chambersburg street gettysburg pa attention ------------------- dear representative perry i am responding to your inquiry dated date on behalf of your constituent who asked for information about cobra eligibility specifically he asked about his spouse’s eligibility for months of cobra_continuation_coverage instead of months under sec_4980b of the internal_revenue_code the code according to the information your constituent provided he became entitled to medicare benefits on ------------------ and his employment terminated on -------------------- as explained below the spouse of a covered_employee can receive cobra_continuation_coverage for months if that employee became entitled to medicare benefits before termination of employment the 36-month period begins after the date the covered_employee became entitled to medicare coverage this rule applies regardless of whether the entitlement is a qualifying_event under the cobra rules generally months is the maximum cobra continuation period for a qualified beneficiary1 which includes an employee’s spouse2 however if a covered_employee becomes entitled to medicare benefits before losing coverage because of termination of employment which is a qualifying_event for cobra coverage then the maximum cobra coverage period for a qualified_beneficiary ends on the later of see sec_4980b of the code see sec_4980b of the code see sec_4980b of the code conex-121081-17 months after the date the covered_employee became entitled to medicare benefits or months or months if there is a disability extension after the date of the covered employee’s termination of employment or reduction of hours of employment for purposes of this rule a covered_employee becomes entitled to medicare benefits upon the effective date of enrollment in either part a or b whichever occurs earlier i hope this information is helpful if you have additional questions please contact me at -------------------- or ------------------------------------ at -------------------- sincerely denise trujillo chief health and welfare branch office of associate chief_counsel tax exempt and government entities see sec_4980b and q a-4 d of sec_54_4980b-7 revrul_2004_22 2004_10_irb_553 referenced by your constituent also notes the rule set forth in q a-4 d of sec_54_4980b-7 regarding a covered_employee who becomes entitled to medicare before experiencing a qualifying_event see q a-3 b and q a-4 d of sec_54_4980b-7 of the code
